UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6306


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WESLEY INGRAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:03-cr-00372-JAB-1)


Submitted:   May 26, 2011                     Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wesley Ingram, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Wesley Ingram appeals the district court’s order

denying   his   motion   filed   pursuant   to   18   U.S.C.   §   3582(c)(2)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Ingram, No. 1:03-cr-00372-JAB-

1 (M.D.N.C. Feb. 11, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     2